BLD-151                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2996
                                       ___________

                                      ROY A. DAY,
                                                       Appellant
                                             v.

               WILLIAM (BILL) LOUCKS; ANTHONY J. DESANTIS;
                    21ST CENTURY INSURANCE COMPANY
                    ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Civil No. 1-15-cv-00541)
                      District Judge: Honorable Leonard P. Stark
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 19, 2016

              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                              (Opinion filed: March 4, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Roy Day appeals the District Court’s order dismissing his

complaint as barred by an order enjoining him from filing a complaint without prior

Court authorization. Because Day has no arguable legal basis on which to appeal the

District Court’s judgment, we will dismiss the appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Day “has a history of vexatious and abusive litigation.” Day v. Toner, 549 F.

App’x 66, 67 (3d Cir. 2014). This led the United States District Court for the Middle

District of Florida to impose sanctions of $4,000 and enjoin Day from filing any lawsuits

until he paid those sanctions. In re Roy Day Litig., No. 95-143-MISC-J, 2011 WL
550207, at *1 (M.D. Fla. Feb. 9, 2011).

       Rather than paying that sanction, Day, a resident of Florida, began to file actions

in the District of Delaware. Among other suits, he filed a complaint against 21st Century

Centennial Insurance Company and one of its executives, alleging that they had violated

his rights in handling a claim concerning a 2010 car accident. See D. Del. Civ. A. No.

12-cv-1096. The District Court concluded that it would be more convenient for the

parties to litigate the action in the Middle District of Florida and transferred the case to

that Court. See 28 U.S.C. § 1404(a). The Middle District of Florida then dismissed the

complaint because Day had not paid the $4,000 necessary to lift the filing injunction. See

M.D. Fla. Civ. A. No. 14-cv-2048.

       Day continued to file complaints in the District of Delaware. Eventually, the

Court issued its own filing injunction, barring Day from filing, without Court approval,
                                               2
any action in that Court “in an effort to avoid the sanctions imposed upon him by the

United States District Court for the Middle District of Florida.” D. Del. Civ. A. No. 12-

cv-1715. Day appealed that order to this Court, and we affirmed. See Day, 549 F. App’x

at 67.

         Nevertheless, without seeking preauthorization, Day then filed another complaint

in the District of Delaware that again alleged that 21st Century and its executives had

mishandled his insurance claim. The District Court dismissed the complaint, concluding

that it contained “precisely the type of allegations that Day has been enjoined from

bringing without first seeking leave.” D.C. Op. at 3. Day filed a timely notice of appeal

to this Court.

         We have jurisdiction under 28 U.S.C. § 1291. We review an order dismissing a

case for failing to comply with a court order for abuse of discretion, see Emerson v. Thiel

Coll., 296 F.3d 184, 190 (3d Cir. 2002); In re Fillbach, 223 F.3d 1089, 1090 (9th Cir.

2000), and we grant “great deference . . . to a district court’s interpretation of its own

order,” WRS, Inc. v. Plaza Entm’t, Inc., 402 F.3d 424, 428 (3d Cir. 2005).

         We have previously upheld the validity of the District Court’s filing injunction.

The complaint that Day filed in this case falls squarely within the terms of that

injunction: Day refiled in the District of Delaware a complaint that the Middle District of

Florida had dismissed due to Day’s failure to pay the sanction. Thus, the District Court

did not err in concluding that Day had filed the complaint in the District of Delaware “in

an effort to avoid the sanctions imposed upon him by the United States District Court for
                                               3
the Middle District of Florida,” and that, since Day had not obtained preapproval, the

complaint was consequently barred by the filing injunction.1

       Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




1
 Further, in light of this ruling, the District Court did not err in denying Day’s other
motions.
                                              4